PER CURIAM.
This disciplinary proceeding is before us on the complaint of The Florida Bar and the report of the referee recommending that respondent, R. Wayne Grant, be found *54guilty of professional misconduct and that he receive a public reprimand. The respondent petitions for review of the referee’s report, requesting that this Court reject the recommendations of the referee. We have jurisdiction. Art. V, § 15, Fla. Const.
The referee found that respondent was retained to bring a suit to recover for damage done to the clients’ property. After filing the suit, no further action was taken by respondent on behalf of the clients. After an absence of record activity for almost two years, the court entered a notice of dismissal. Respondent did not respond to this notice and the action was dismissed for lack of prosecution. The referee recommended that respondent be disciplined by public reprimand.
After examining the record and the referee’s report, we approve the referee’s recommendation that respondent be found guilty of violating Disciplinary Rule 6-101(A)(3) of the Code of Professional Responsibility, and we agree with the referee that the appropriate discipline is a public reprimand. We hereby reprimand respondent, R. Wayne Grant, for his professional misconduct, and the publication of this order in Southern Reporter shall serve as respondent’s reprimand. Costs in the amount of $941.57 are hereby taxed against respondent.
It is so ordered.
ALDERMAN, C.J., and OVERTON, MCDONALD and SHAW, JJ., concur.
EHRLICH, J., dissents with an opinion.